Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00566-CV

                                Jennifer Kay ST. JAMES,
                                         Appellant

                                           v.

                                 Barbara MUENCHOW,
                                        Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                             Trial Court No. 2018CV03466
                          Honorable Jason Wolff, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant filed a statement of inability to afford payment of court
costs. No costs are taxed in this appeal.

      SIGNED December 5, 2018.


                                            _________________________________
                                            Patricia O. Alvarez, Justice